Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant’s amendment filed on 05/17/2022 has not been entered given that it raises new issues which would require further consideration and search. Applicant has amended claim 1 to include, “the first interface coating nanolayer is deposited at the same deposition temperature as the third interface coating nanolayer” and “the second interface coating nanolayer is deposited at the same deposition temperature as the fourth interface coating nanolayer” and the deposition temperature of the first interface coating nanolayer is different than the deposition temperature of the second interface coating nanolayer” which was not present before and would require further consideration and search. Thus, claims have not been entered and would require further consideration and search. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788